UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6092


DARRELL WILLIAMS, f/k/a Alvin Glenn,

                      Petitioner – Appellant,

          v.

ANTHONY J. PADULA, Warden, Lee Correction Institution,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:10-cv-02688-CMC)


Submitted:   June 28, 2011                 Decided:   July 19, 2011


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darrell       J.     Williams        seeks    to    appeal          the    district

court’s order denying relief on his motion to reconsider the

dismissal of his 28 U.S.C. § 2254 (2006) petition.                                 The order is

not    appealable          unless    a   circuit       justice         or    judge       issues    a

certificate      of     appealability.              See     28    U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,       a   prisoner         satisfies         this    standard      by

demonstrating         that        reasonable        jurists       would       find       that     the

district       court’s      assessment       of      the    constitutional               claims   is

debatable      or     wrong.         Slack     v.    McDaniel,         529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at    484-85.         We    have     independently          reviewed         the     record       and

conclude       that    Williams       has    not      made       the   requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3